           Case MDL No. 2950 Document 180 Filed 06/17/20 Page 1 of 3




                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

   IN RE: Paycheck Protection Program (“PPP”)            MDL Docket No. 2950
   Agent Fees Litigation


   RESPONSE OF DEFENDANT SQUARE CAPITAL, LLC IN OPPOSITION TO
    MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407

       Pursuant to Rule 6.1(c) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, defendant Square Capital, LLC (Square Capital), incorrectly sued as

Square, Inc., one of the defendants in Brunner Accounting Group v. SVB Financial Group, No.

2:20-cv-04235-GW-E (C.D. Cal.) (the “Brunner Action”) submits this response in opposition to

Alliant CPA Group LLC’s Motion for Transfer of Actions to the Northern District of Georgia

pursuant to 28 U.S.C. § 1407 for a Coordinated and/or Consolidated Proceeding (the “Motion”).

       To avoid duplicative filings, Square Capital hereby joins in the opposition brief filed by

Synovus Bank (Docket No. [171]), filed June 17, 2020.

       Square Capital possesses two additional defenses on the merits that make centralizing the

Brunner Action inappropriate.

       First, neither the named defendant (Square, Inc.) nor Square Capital originated any loans

under the Paycheck Protection Program (“PPP”). Rather, Square Capital facilitated loans on

behalf of a bank partner which originated loans. Indeed, unlike other defendants who joined the

opposition brief filed by Synovus Bank, Square Capital is not a bank or financial institution.

Plaintiffs’ uniform theory is that lenders are the entities obligated to pay agent fees. Square

Capital’s status as an agent, and not as an originating PPP lender to any borrower, provides a
            Case MDL No. 2950 Document 180 Filed 06/17/20 Page 2 of 3



unique defense that makes centralization particularly inappropriate here.1 See Brunner Action,

Complaint, ¶ 28 (alleging that SBA pays any fees to the lender); and ¶ 30 (alleging that it is the

“lender [that] will pay the agent.”).

       Second, Square Capital will be asserting that Brunner’s claims are subject to arbitration

on an individual basis pursuant to an express arbitration provision governing the loan transaction.

See In re Yellow Brass Plumbing Component Prods. Liab. Litig., 844 F. Supp. 2d 1377, 1379

(J.P.M.L. 2012) (denying centralization because, in part, “one of the actions is being arbitrated

and others could proceed to arbitration”). Square Capital has duly made an arbitration demand

(attached as Exhibit A) and intends to move to compel arbitration if the plaintiff declines to

dismiss. As this arbitration proceeding will result in the stay or dismissal of the action as to

Square Capital, this Court should, at a minimum, deny transfer of the Brunner action for this

reason as well. See, e.g., In re The Boeing Company Emp’t Practices Litig., 293 F. Supp. 2d

1382, 1383 (J.P.M.L. 2003) (denying transfer motion based on Panel’s conclusion that

anticipated dispositive motion may resolve underlying action). In short, since individual

arbitration will likely be compelled for the claims against Square Capital in the Brunner Action,

the purported advantages to centralization — reducing duplicative discovery and motion practice

— are unavailing and simply will not materialize.




1
 The Small Business Administration’s list of lenders who originated PPP loans as of June 1, 2020 may
be found at: https://www.sba.gov/sites/default/files/2020-06/PPP_Lender_List_200601-508.pdf (last
accessed June 16, 2020).


                                                 2
           Case MDL No. 2950 Document 180 Filed 06/17/20 Page 3 of 3



       Accordingly, and based on the various reasons and authorities more fully set forth in the

Synovus Opposition, Square Capital respectfully requests that the Panel deny the Motion.

Dated: June 17, 2020                                Respectfully submitted,

                                                    SQUARE CAPITAL, LLC


                                            By:     /s/ Richard E. Gottlieb
                                                    Richard E. Gottlieb
                                                    MANATT, PHELPS & PHILLIPS, LLP
                                                    151 North Franklin Street, Suite 2600
                                                    Chicago, IL 60606
                                                    Telephone: (312) 529-6300
                                                    Email: rgottlieb@manatt.com




                                               3
